 

Exhibit 10.2



November 17, 2008

Julie Pangelinan
994 Bright Lea Drive
Vienna, VA 22181

Dear Julie:



Since you were hired in 2006, your work as Chief Accounting Officer, and during
a portion of this period, as acting Chief Financial Officer, has been invaluable
to the Company. As we are close to becoming current on our financial statements,
due in significant part to your efforts, the Company wants to provide you with a
bonus payment to reflect the value of your services during this period.

In considering this, the Company notes that in your Offer Letter dated February
27, 2006, the Company had agreed that it would recommend that the Board of
Directors approve a grant to you of $200,000 worth of restricted stock (the
“Stock Grant”). Because of the Company’s financial reporting situation that
developed soon after you commenced employment, the Company has not made that
Stock Grant.

In consideration for the services that you have provided from 2006 to date, the
Company is awarding you a cash bonus of $200,000. You and the Company agree that
in connection with this bonus award, you will waive your right to the Stock
Grant. Following your execution of this letter agreement, the cash bonus will be
paid to you in the next regularly scheduled payroll run, less any applicable tax
and withholdings.

You agree that nothing in this letter changes your employment at-will and that
the provisions of this letter may be amended or waived only by a written
agreement executed and delivered by the Company and by you.

Please indicate your agreement to the terms and conditions set forth in this
letter, by signing below and returning an original executed copy to Lorri
Stickman by November 17, 2008.

Thank you for your dedication and continuing commitment to the Company.

Sincerely,



/s/ Mark S. Ordan
Mark S. Ordan
Chief Executive Officer



The undersigned acknowledges and agrees to the terms and conditions set forth in
this letter, this 17th day of November 2008:



/s/ Julie Pangelinan
Julie Pangelinan



--------------------------------------------------------------------------------